Citation Nr: 0213697	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  00-06 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

(The issue of entitlement to dependency and indemnity 
compensation (DIC) pursuant to 38 U.S.C. § 1318 will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
January 1946.  The veteran died in November 1999, and the 
appellant is the veteran's surviving spouse.

The appellant's appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which had denied the benefit 
sought on appeal.

This appeal was previously before the Board in April 2001 and 
was remanded to the RO for additional development.

The issue of entitlement to DIC benefits under 38 U.S.C.A. § 
1318 will be addressed by the Board at a later date.  The 
Board has imposed a temporary stay on the adjudication of 38 
U.S.C.A. § 1318 claims like the one before the Board, as the 
veteran was not totally disabled for the statutory period.  
The stay is imposed in accordance with the directions of the 
United States Court of Appeals for the Federal Circuit in its 
decision in National Organization of Veterans' Advocates, 
Inc. (NOVA) v. Secretary of Veterans Affairs, 260 F.3d (Fed. 
Cir. 2001).  In that decision the Federal Circuit directed VA 
to conduct expedited rulemaking which would either explain 
why certain regulations-38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106-are inconsistent interpretations of virtually 
identical statutes codified at 38 U.S.C. § 1318(b) and 38 
U.S.C. § 1311(a)(2) on the "hypothetical entitlement" issue, 
or revise the regulations so that they are consistent.  In a 
document published in the Federal Register on April 5, 2002 
(67 FR 16309 - 16317) VA amended the provisions of 38 C.F.R. 
§ 20.1106 to add an exception to clarify that this rule does 
not apply to claims for "enhanced" DIC under 38 U.S.C. § 
1311(a)(2), effective May 6, 2002.  Despite the change in the 
regulations, there is no guarantee that the stay will be 
lifted in the immediate future, as the Federal Circuit court 
has not yet reconsidered NOVA v. Principi, nor otherwise 
signaled its satisfaction that the order has been completed 
in full.  The temporary stay on the adjudication of certain 
38 U.S.C.A. § 1318 claims, including the claim in this case, 
remains in effect pending the Federal Circuit court's 
acceptance of completion of the directed rulemaking.  
Accordingly, the Board's adjudication of the appellant's DIC 
claim under 38 U.S.C.A. § 1318 is stayed and not for 
consideration at this time.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1999, of dilated 
cardiomyopathy.

2.  At the time of the veteran's death, service connection 
was in effect for panic and anxiety disorder (previously 
diagnosed as schizophrenia), evaluated as 100 percent 
disabling effective February 26, 1998, and for malaria, 
evaluated as noncompensable effective March 30, 1949.

3.  Cardiomyopathy was not manifested in service, within one 
year of separation from service, aggravated by service, nor 
shown to be related to service or service-connected 
disability.

4.  A disability of service origin did not cause, hasten or 
materially and substantially contribute to the veteran's 
death.



CONCLUSION OF LAW

The cause of the veteran's death, dilated cardiomyopathy, was 
not incurred or aggravated due to active service or service-
connected disability.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.310, 3.312 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the appellant in the development of 
her claim for DIC and its duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
this claim under the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  By virtue of the rating 
decisions, statement of the case, supplemental statements of 
the case, and a letter issued by the RO in October 2001, the 
appellant was given notice of the reasons and bases for the 
VA denial, the information and evidence necessary to 
substantiate the her claim, as well as the applicable law.  
Specifically, in compliance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002), an October 2001 letter from the RO 
apprised the appellant of the development the VA would 
attempt to perform, and the evidence she needed to provide.  
The correspondences reflect that the appellant's 
representative received a copy.  There is no indication that 
these correspondences were returned as undeliverable.  As 
such, the Board finds that these correspondences clearly 
satisfied VA's duty to notify the appellant of the 
information and evidence necessary to substantiate her claim.  

The veteran's service and identified VA and private post 
service medical records as well as his death certificate have 
been obtained.  Additionally, in February 2002, a VA examiner 
reviewed the veteran's file and submitted a report on his 
findings.  There is no indication of outstanding evidence.  
Hence, the Board finds that the VA's duty to assist has been 
met.

A claimant of DIC benefits under 38 U.S.C.A. § 1310 must 
establish that a disability of service origin caused, 
hastened, or substantially and materially contributed to 
death.  38 U.S.C.A. § 1310(b) (West 1991 & Supp. 2002).  The 
death of a veteran will be considered to have been due to a 
service-connected disability where the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The principal cause 
of death is one which singularly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The contributory cause of death is one that is inherently one 
not related to the principal cause.  In determining whether 
the service-connected disability contributed to death, it 
must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).

A service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  38 C.F.R. § 1110; 38 C.F.R. § 3.303.  In 
addition, a service-connected disability includes certain 
chronic diseases, such as cardiovascular disease and diabetes 
mellitus, which may be presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (2001).  In Allen v. Brown, 
7 Vet.App. 439 (1995), the Court defined "disability" in 
the context of secondary service connection as impairment of 
earning capacity, including any additional impairment of 
earning capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the nonservice-connected disorder.  If a 
nonservice-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Id. at 448.

In the present case, the veteran died of dilated 
cardiomyopathy on November [redacted], 1999.  The death certificate 
reflects that the approximate date of onset was 13 years 
earlier.  As noted, during his lifetime, service connection 
was in effect for panic and anxiety disorder, evaluated as 
100 percent disabling, and for malaria, evaluated as 
noncompensable.

The veteran's service medical records fail to disclose any 
cardiac or atherosclerotic vascular disease.  A December 1945 
in-service examination noted an examination of the heart to 
be normal.  Service connection for a heart condition was 
previously denied back in 1949 and 1988 because there was no 
evidence of any heart condition in service. Service 
connection for a heart condition secondary to service-
connected nervous condition was also denied because the 
medical evidence did not show any relationship between the 
veteran's heart condition and service-connected nervous 
condition.

Diagnostic reports from a VA Medical Center dated January 
1999 to September 1999 were submitted to the claims file.  
The reports show the veteran to have various heart and lung 
problems.

Since the relationship of the veteran's panic and anxiety 
disorder to his death is a medical question, the only 
relevant and probative evidence as to that question would be 
that evidence from physicians or other trained health care 
providers.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge such as a diagnosis as to the 
cause of a veteran's death.)

A statement from the veteran's treating physician at the 
Mt.Vernon VA Clinic dated in December 1999 was submitted.  
The physician noted that the veteran suffered from severe 
cardiomyopathy and congestive heart failure.  He also had a 
history of anxiety and panic disorder.  The physician stated 
that the congestive heart failure and cardiomyopathy 
aggravated his anxiety and panic disorder, and that stress 
and anxiety also contributed to his heart condition.

A VA cardiology specialist reviewed the veteran's medical 
records and claims file in February 2002.  The examiner 
stated that he reviewed the C file and medical records, and 
in his opinion there was no evidence to support the claim 
that the veteran's heart condition was caused or made worse 
by his service-connected psychiatric disorder or 
schizophrenia.  The reviewing physician noted the veteran had 
been suffering from cardiac problems for quite some time, 
having undergone an aortic valve replacement in 1986.  It was 
also noted that in the mid 90's he developed atrial 
fibrillation and recurrent bouts of congestive heart failure.  
The veteran's primary cardiac abnormality was noted as aortic 
stenosis and other manifestations were characterized as 
secondary to aortic valve disease and its treatment.  It was 
clinically opined that chronic anxiety, panic or 
schizophrenia neither caused nor made aortic valve disease 
worse.  Hence the examiner concluded that there was no 
evidence to support the claim that the veteran's service-
connected psychiatric problems caused or adversely affected 
his heart ailments.

Based on this record, the Board finds that the weight of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  While there 
is one opinion from a physician in December 1999 who 
indicated that the veteran's panic and anxiety disorder 
contributed to his heart condition, there is also an opinion 
from a VA cardiologist in February 2002 which essentially 
relates that the veteran's service-connected panic and 
anxiety disorder played no part in causing, hastening or 
contributing to the veteran's death.  The physician had an 
opportunity to review all of the medical records associated 
with the veteran's claims file, including the December 1999 
VA physician's opinion, and offered a rationale for his 
conclusion.  The opinion from the physician in the December 
1999 report offered no rationale and is essentially a bare 
conclusion.  Thus, the Board finds that the February 2002 
opinion from the VA cardiologist has greater probative value 
than the opinion of the December 1999 physician who provided 
a statement in support of the appellant's claim.  


ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

